   4:20-cr-03055-JMG-CRZ Doc # 20 Filed: 10/03/20 Page 1 of 2 - Page ID # 38




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3055

     vs.
                                                            ORDER
SHAWN KNIESLY,
             Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
19), because Defendant's newly appointed counsel needs additional time to
review discovery and prepare for trial. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should
be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 19), is granted.

      2)    Pretrial motions and briefs shall be filed on or before November 2,
            2020.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on December 7, 2020, or as soon thereafter as the case
            may be called, for a duration of five (5) trial days. Jury selection will
            be held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and November 2, 2020, shall
            be deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
4:20-cr-03055-JMG-CRZ Doc # 20 Filed: 10/03/20 Page 2 of 2 - Page ID # 39




         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.


   October 3, 2020.                      BY THE COURT:
                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
